Citation Nr: 1735662	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  10-25 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurological disability of the bilateral lower extremities, to include as due to exposure to herbicide agents and/or as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1966 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the Board issued a decision denying the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court vacated the December 2013 Board decision and remanded the issue for further consideration consistent with a Joint Motion for Partial Remand (JMR) filed by counsel for the Veteran and the VA Secretary.  The Board remanded the case in June 2015 for actions consistent with the February 2015 JMR, and the case is now once again before the Board for appellate consideration.

The Board notes that, in its most recent adjudication of this appeal, the RO considered the issues of entitlement to service connection for alcohol abuse as secondary to PTSD and entitlement to a total disability rating based on individual unemployability (TDIU).  See Supplemental Statement of the Case dated in June 2017.  Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue, or issues, in controversy.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2016).  An appeal of a rating decision consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  A review of the record reveals that the RO denied entitlement to a TDIU in a May 2011 rating decision, and that the Veteran did not initiate an appeal of that decision by submitting a timely notice of disagreement.  There is no indication that the RO has adjudicated the issue since that time.  There is also no indication that the RO adjudicated the issue of entitlement to service connection for alcohol abuse in a rating decision or that the Veteran initiated an appeal of the issue by submitting a timely notice of disagreement following issuance of such a rating decision.  As such, the issues have not been appealed to the Board, and the Board does not have jurisdiction over them despite any consideration by the RO in the June 2017 supplemental statement of the case.  Therefore, the Board has not listed those issues on the title page and will not consider them herein.

In the Introduction section of its June 2015 remand, the Board noted that the issue of entitlement to an increased rating for PTSD was raised in an April 2015 statement from the Veteran's representative, and referred that issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The record does not reflect that action has been taken on the issue.  The Board notes that the representative has asserted that a VA examination conducted in January 2014 constitutes new and material evidence received within one year of the December 2013 rating decision that granted the Veteran entitlement to service connection to PTSD and assigned an initial rating of 30 percent for the disability, and that the claim therefore remained open under 38 C.F.R. § 38 C.F.R. § 3.156(b).  See correspondence from the representative received in April 2015.

In addition, statements from the Veteran's representative have raised the issue of entitlement to service connection for alcohol abuse, to include as secondary to PTSD.  See, e.g., correspondence received in June 2017.  However, that issue has not yet been adjudicated by the AOJ in a rating decision.

Accordingly, the issues of entitlement to a rating in excess of 30 percent for PTSD and entitlement to service connection for alcohol abuse have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

In its June 2015 remand, the Board directed the AOJ to, among other things, schedule the Veteran for a VA examination to determine the nature and etiology of any neurological disorder, to include peripheral neuropathy of the lower extremities and lumbar radiculopathy.  On remand, the AOJ sent the Veteran a letter in March 2017 informing him that the VA medical facility nearest him had been asked to perform a disability examination.  The letter states, "If an examination is necessary, the medical facility will notify you of the date, time, and place."  A "Compensation and Pension Exam Inquiry" dated in May 2017 indicates that VA back, peripheral nerves, and mental disorders examinations were requested on May 5, 2017.  The June 2017 supplemental statement of the case states "We received a VA examination cancellation notification from Tampa VA Healthcare System dated May 23, 2017.  Evidence expected from this examination which might have been material to the outcome of the appeal could not be considered."  The supplemental statement of the case lists a May 23, 2017 VA examination cancellation notification in its "Evidence" section.  However, no such notification has been associated with the record.

In two items of correspondence received in July 2017, the Veteran's representative asserts that the Veteran did not appear for any scheduled VA examination because he was never notified of such examinations.  The representative also refers to a May 23, 2017 note that reportedly states, "Received notification from VAMC that veteran did not RSVP for exam.  To date, no correspondence received regarding exam from veteran."  The representative asserts that the Veteran was not instructed to RSVP for an examination or instructed on how to do so.  The Board again notes that no May 23, 2017 notification has been associated with the record.

The Board has carefully reviewed the record and finds no evidence that the Veteran was notified of the date, time, and place of the VA examinations scheduled in May 2017.  In that regard, the Board notes that it cannot consider the contents of the May 23, 2017 notification because that notification is not of record.  Therefore, it is unclear whether the Veteran was properly notified of the scheduled examinations.  In light of the absence of evidence showing that the Veteran received proper notice of his scheduled VA examinations, his examination must be rescheduled.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Notice of any scheduled examination must be documented in the record.

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed neurological disabilities, to include peripheral neuropathy of the lower extremities and lumbar radiculopathy.  Once the examination has been scheduled, the Veteran must be notified by letter of the date, time, and place of the scheduled examination.  A copy of the notification letter must be associated with the record.

The record and a copy of this remand must be made available to and reviewed by the examiner and the examiner should acknowledge such review.  Any indicated studies and tests should be conducted.  The examiner is asked to respond to the following: 

a)  Provide a diagnosis for any neurological disability of the bilateral lower extremities shown in the record or on examination.  If the examiner determines that the Veteran does not have a diagnosis of peripheral neuropathy of the bilateral lower extremities and/or lumbar radiculopathy, then the examiner must reconcile this determination with the diagnoses for those disabilities found in the medical treatment evidence of record.

b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed neurological disability of the bilateral lower extremities is etiologically related, in whole or in part, to the Veteran's active service, to include his presumed exposure to herbicide agents and the back pain he reported during service.

c)  If the opinion under b) is negative, provide an opinion as to whether it is at least as likely as not that any currently diagnosed neurological disability of the bilateral lower extremities is proximately due to or the result of the Veteran's alcohol abuse.

d)  If the opinions under b) and c) are both negative, provide and opinion as to whether it is at least as likely as not that any currently diagnosed neurological disability of the bilateral lower extremities was aggravated by the Veteran's alcohol abuse.

Aggravation is defined as a permanent worsening beyond the natural progression of a disease.  The question of secondary aggravation must be address separately from the question of secondary causation.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner must provide appropriate rationales for all opinions given that explain the bases for those opinions.

2.  Afterwards, schedule the Veteran for the appropriate VA examination to determine whether the Veteran's alcohol abuse disability was acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  Specifically, please ask the examiner to provide an opinion as to whether the Veteran's alcohol abuse was secondary to or is caused by his service-connected PTSD.  

A complete rationale should be given for all opinions and conclusions expressed.

3.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


